Citation Nr: 0625910	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include a separate 10 percent rating for 
each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from July 1955 to July 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That determination granted service 
connection for tinnitus, and assigned an initial 10 percent 
rating, effective from February 6, 2002.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003); Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 
2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an evaluation in excess of 10 percent for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO assigned a 10 percent evaluation under Diagnostic Code 
(DC) 6260 because there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The December 2002 rating decision appealed was the initial 
rating which granted service connection for the disability at 
issue and assigned a 10 percent initial evaluation.  
Therefore, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus 
throughout the rating period on appeal.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


